Citation Nr: 1616406	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than scarring of the lips, claimed as damage to the face and nose.

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury with early mild degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent of instability of the right knee associated with residuals of right knee injury with early mild DJD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1990, from February 1991 to March 1991, and from February 2004 to August 2005, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2008, the Veteran filed a claim for service connection for disabilities of the mouth and sinus.  He contends that he suffered an injury to his face and nose during service, which has caused constant pain and discomfort in his mouth and tenderness and soreness in the nose.  He also claims that he suffers from sinus, ear and mouth (gum) infections.  In the September 2009 rating decision, the RO denied service connection for chronic sinus problems, dental trauma also claimed as mouth condition, and damage to face and nose.  In October 2009, the Veteran only filed a notice of disagreement as to the issues of service connection for dental trauma and damage to face and nose.

Subsequently, in a May 2012 rating decision, the RO granted service connection for temporomandibular joint (TMJ) disorder and loss of teeth #8, 23, 24, 25 and 26 due to trauma with moderate alveolar bone loss as a result of the in-service injury.  In a September 2013 rating decision, service connection was also granted for scars of the upper and lower hips.  However, during the March 2016 Board hearing, the Veteran claimed that in 2008, he developed infections during surgery, which caused light spots on his skin.

The United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Court's decision in Clemons and the varying arguments regarding the nature of the claimed disability, the Board has re-characterized the underlying service connection issue as stated on the title page of this decision. 

The issue of entitlement to service connection for a skin disorder other than scarring of the lips, claimed as damage of the face and nose, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of right knee injury with early mild DJD have been manifested by noncompensable limitation of motion with pain.

2.  The Veteran's residuals of right knee injury with early mild DJD have been manifested by symptomatology approximating no more than slight lateral instability of the right knee.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of right knee injury with early mild DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
2.  The criteria for a rating in excess of 10 percent for instability of the right knee associated with residuals of right knee injury with early mild DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA letters issued in December 2008, and April and May 2010 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and post-service VA and private medical records.  The Veteran has reported that he has been receiving treatments for his right knee condition at a private orthopedic clinic named 'Campbell Clinic,' and the RO attempted to obtain these records.  In April 2010 and May 2010, the RO sent the Veteran letters wherein it requested that the Veteran complete and return VA Form 21-4142 (Authorization and Consent to Release Information) for any healthcare provider who he treated him for the right knee condition.  However, to this date, the Veteran has not responded to this request.  Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA examinations were conducted in December 2008, March 2012, July 2013, and May 2015 in connection with the Veteran's claims for increased ratings.  Review of these examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearings by an accredited representative from the American Legion.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and the claimed disability, as well as current state of the Veteran's service-connected right knee disability, including its functional effects.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of right knee injury, with early mild DJD have been evaluated under Diagnostic Codes 5010 and 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 refers to arthritis due to trauma, substantiated by X-ray findings and provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and the same with occasional incapacitating exacerbations warrants a 20 percent rating.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).

As the Veteran's claim for increased rating was received by VA in November 2008, the rating period on appeal is from November 2007, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

The Veteran underwent a VA joints examination in December 2008.  He reported pain anteriorly behind the kneecap that is at level of 7/10 on a scale from 1 to 10.  He wore a brace at times which helped minimally.  He stated he could walk for about 30 minutes before he started having some pain behind his kneecap.  He denied pain along the joint line in the medial or lateral side.  He denied specific flare-ups but stated that he had increased pain with prolonged driving, sitting with his knee bent, or kneeling.  He took anti-inflammatory medicine.  He also had physical therapy which helped him a little.  He stated his knee affected his daily activities in his job and he had a hard time sitting for a long period of time or kneeling down without having some pain in his knee.  However, he has been able to do most things he needed to do in daily care.  

On physical examination, the Veteran's right knee range of motion was from 0 to 140 degrees of flexion.  His range of motion was both active and passive.  There was no alteration in arc of motion or pain with three repetitions.  There was no instability with Lachman anterior and posterior drawer tests, or varus or valgus stress tests.  He had negative McMurray's test.  He had no tenderness to palpation about the joint line.  He had mild pain with patellofemoral grind.  There was no effusion.  He had normal gait.  He had 5/5 strength with knee extension and flexion.  X-rays of the right knee showed mild degenerative changes at the posterior portion of the patella and medial compartment.  The impression was early mild DJD medial compartment and chondromalacia patella.  There was no pain on range of motion (ROM) testing at the examination.  The examiner noted that it was conceivable that pain could further limit function as described particularly after being on the feet all day; however, it was not feasible to attempt to express this in terms of any additional limitation of motion, as these matters cannot be determined with any degree of medical certainty.

VA orthopedic surgery notes dated May 2011, November 2011, and February 2012 show that the Veteran's right knee ROM was from 0 to 95 degrees.  In a September 2011, the Veteran's right knee ROM was from 0 to 100 degrees.  In a March 2012, his right knee ROM was from 0 to 130 degrees.  The knee was stable to varus and valgus stress, with negative Lachman's, negative anterior/posterior drawer signs, negative McMurray's tests.  He did not have any patellar apprehension or patellar grind.  

A March 2012 VA knee and lower leg conditions examination report noted a diagnosis of right knee DJD.  The Veteran complained of flare-ups consisting of constant knee pain and swelling with increased use.  Right knee ROM consisted of flexion to 90 degrees, with painful motion beginning at 90 degrees; and full extension or any degree of hyperextension.  The Veteran was able to perform repetitive-use testing with 3 repetitions and post-test ROM remained the same, with no additional limitation in ROM following the repetitive-use testing.  As for any functional loss or functional impairment, the examiner noted less movement than normal and pain on movement.  There was tenderness or pain to palpation of the joint line or soft tissues of the right knee.  Muscle strength was 5/5 (normal strength) on knee flexion and extension.  Joint stability was normal on anterior instability (Lachman test), posterior instability (posterior drawer test) and medial-lateral instability (valgus/varus stress) tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted there were no additional conditions, such as "shin splints," stress fracture of the lower extremity, chronic exertional compartment syndrome, genu recurvatum with weakness and insecurity in weight-bearing, and leg length discrepancy.  It was further noted that the Veteran had not had any meniscal conditions or surgical procedures for meniscal condition, or a total knee joint replacement.  He had a history of patellar tendon repair which caused persistent anterior knee pain; there were no surgical scars which were painful and/or unstable, or greater than 39 square cm in total area.  The Veteran constantly used a knee brace.  The examiner found that the Veteran's right knee disability impacted his ability to work because of difficulty with activity requiring squatting or prolonged ambulation.  Sedentary or light duty job was appropriate.

An April 2012 VA orthopedic surgery note reflects that physical examination revealed small effusion and that the right knee was stable in varus and valgus stress with 0 and 30 degree of knee flexion.  The Veteran had about 120 degrees of flexion to full extension but he was hesitant to flex his knee past 90 degrees.  The knee was stable to anterior and posterior drawer test, with negative Lachman's test.  Motor strength was 5/5 and he had some lateral subluxation of the patella with range of motion.  An April 2012 physical therapy note shows the Veteran's right knee ROM was from 0 to 95 degrees.  Anterior/poster drawer and valgus/varus stress tests were negative.  In July 2012, the Veteran's right knee flexion was to 120 degrees and extension was full.

A July 2013 VA knee and lower leg conditions examination report noted diagnoses of patellar tendinitis status post patella tendon debridement, anterior cruciate ligament (ACL) strain/sprain, and Grade III chondromalacia of the right knee.  The Veteran reported that within the past few years, his knee pain and swelling was constant with most all use of knee.  Precipitating factors included bending, jumping, ascending and descending stairs, and getting in and out of vehicles.  He reported flare-ups of pain and swelling with bending, prolonged use, and standing/walking.  He denied any locking or buckling of the knee.  Treatment consisted of Ibuprofen and Lortab, and he wore a patella motion knee brace daily and occasionally used a cane.  Upon ROM testing, the Veteran displayed 80 degrees right knee flexion with pain beginning at 15 degrees; this decreased to 65 degrees upon repetitive testing.  He displayed full extension of the right knee, with no objective evidence of painful motion and no additional limitation following repetitive-use testing.  As it pertains to functional loss or functional impairment, the examiner noted less movement than normal, weakened movement, and pain on movement.  There was tenderness or pain to palpation of the joint line or soft tissues of the right knee.  Muscle strength was 4/5 (active movement against some resistance) on knee flexion and extension.  Joint stability was normal on anterior instability, posterior instability and medial-lateral instability tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted there were "shin splints" (medial tibial stress syndrome) on both knees, with no current symptoms.  It was noted there were no additional conditions, such as stress fracture of the lower extremity, chronic exertional compartment syndrome, genu recurvatum with weakness and insecurity in weight-bearing, leg length discrepancy, any meniscal conditions or meniscal surgery, or total knee joint replacement.  He had a history of patellar tendon repair in 1988; there were no surgical scars which were painful and/or unstable, or greater than 39 square cm in total area.  The Veteran used a knee brace constantly and a cane regularly.  The examiner found that the Veteran's right knee disability impacted his ability to work.  The Veteran was still active in the Army Reserves and worked as a IT specialist but complained of right knee pain and swelling with bending, climbing in and out of vehicles, or going up and down stairs, riding bike, and prolonged standing/walking/marching.

During a May 2015 VA examination, the Veteran reported worsening knee pain and Cortisone shots about a year ago.  Right knee ROM consisted of flexion to 110 degrees and full extension.  Pain was noted on examination and caused functional loss.  There was no evidence of crepitus.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in ROM following the repetitive-use testing.  The examiner found that pain and incoordination significantly limited functional ability with repeated use over a period of time.  Muscle strength was 4/5 (active movement against some resistance) on knee flexion and extension.  There was no ankylosis on the right knee.  The examiner noted that there was no history of recurrent patellar subluxation or recurrent effusion, but there was slight lateral instability on the right knee.  Anterior instability, posterior instability and medial- instability tests were normal.  The examiner also noted there were no additional conditions, such as "shin splints," stress fracture of the lower extremity, chronic exertional compartment syndrome, any tibial and/or fibular impairment, or meniscal conditions.  He had a history of partially torn patellar tendon repair in 1988; there were no surgical scars painful and/or unstable, or greater than 39 square cm in total area.  The Veteran used a knee brace regularly.  The examiner found that the Veteran's right knee disability impacted his ability to work due to problems with prolonged walking beyond a few blocks, running and with repeated squatting, and difficulty with climbing up and down flights of stairs.

In a January 2016 VA Form 646, the Veteran complained of continuous pain and swelling in the right knee.  He states that he has difficulty climbing, driving long distances and getting in and out of vehicle.  He also contends that his right knee locks up and he wears a brace from time to time.

Limitation of Motion

Based on the evidence described, the Board does not find that a rating in excess of 10 percent for the Veteran's residuals of right knee injury with early mild DJD is warranted.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's right knee flexion must be limited to 30 degrees.  At no time during the period on appeal does the evidence reflect that the Veteran had flexion limited to less than 65 degrees.  Such findings do not warrant a compensable rating under Diagnostic Code 5260.  Reports of VA examination findings during the appeal period and VA outpatient treatment records from May 2011 reflect that the Veteran's right knee flexion ranged from 65 to 140 degrees.  In short, there is no competent evidence that the Veteran's right knee was limited to less than 65 degrees of flexion at any point during the period on appeal.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted based on limitation of knee flexion.

Further, the evidence of record does not support a compensable rating right knee disability based on limitation of extension.  In order to obtain a compensable rating pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by full extension.  Thus, the findings as to the limitation of right knee extension result in a noncompensable rating throughout the pendency of this appeal.  Id.  Consequently, separate compensable rating based on limitation of extension, is not warranted for right knee disability.

In reaching the above conclusion, the Board has considered the presence of any functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the knee joints under 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about constant pain that has increased with prolonged activities, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The 10 percent rating assigned for residuals of right knee injury with early mild DJD contemplates noncompensable limitation of motion of a major joint, as demonstrated in the clinical findings discussed above, pursuant to Diagnostic Code 5010 for noncompensable limitation of motion of a major joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record).

However, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right knee motion to warrant a higher rating for knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion resulted in a functional loss that more closely approximated an inability to flex his right knee beyond 30 degrees or extend his knee beyond 10 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  It is notable that the Veteran reported experiencing flare-ups of pain and swelling with prolonged ambulation, squatting, climbing stairs, driving long distances, and bending.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximate limitation of flexion to 30 degrees or less or limitation of extension to 10 degrees or more.  To that effect, during the December 2008, March 2012, and May 2015 VA examinations, the Veteran has been able to perform repetitive-use testing and there has been no additional limitation of motion shown in the right knee ROM.  During the July 2013 VA examination, the right knee flexion decreased to 65 degrees, at most, upon repetitive testing.  Therefore, a higher rating for limitation of right knee motion is not warranted.

Instability

VA General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2015).

The Veteran's right knee instability is appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is contemplated when such impairment is moderate.  A 30 percent disability rating is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In this case, the May 2015 VA examination report first noted slight lateral instability of the right knee.  Reports of previous VA examinations and treatment sessions show that there was no instability on anterior instability test (Lachman test), posterior instability test (posterior drawer test), and medial-lateral instability test (valgus/varus stress test).  The VA examiners in March 2012 and July 2013 found that there was no evidence or history of recurrent patellar subluxation or dislocation.  

The Board finds that the evidence of record shows impairment of the Veteran's right knee with symptomatology approximating no more than slight recurrent subluxation or lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  The May 2015 VA examiner specifically found that there was 'slight' lateral instability on the right knee.  In making this decision, the Board also notes the fact that the symptoms relating to the Veteran's right instability have been intermittent, at times, nonexistent.  

As such, the Board finds that the evidence reflects no more than slight lateral instability of the right knee from May 30, 2015, the date of the May 2015 VA examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran is entitled to a disability rating of 10 percent for the right knee, based on instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.


Other Diagnostic Codes

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The March 2012, July 2013 and May 2015 VA examinations indicate that there was no knee ankylosis.  The evidence clearly demonstrates that the Veteran continued to retain motion his right knee.  As there was clearly motion, the medical evidence of record simply does not show knee ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  The VA examinations also report that the Veteran has no recurrent subluxation/dislocation or recurrent effusion, "shin splints," stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, genu recurvatum, or leg length discrepancy.  As such, Diagnostic Codes 5256, 5258, 5262, and 5263 are not applicable.  The March 2012 VA examiner stated that the Veteran had not had any meniscal conditions or surgical procedures for meniscal condition, or a total knee joint replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

The medical evidence of record does not reflect that the symptoms of the Veteran's post operative right knee scars have resulted in a compensable rating under pertinent diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2015).  To that effect, the VA examination reports reflect that the Veteran's right knee post-surgical scar was not painful or unstable, or greater than 39 square cm (6 square inches) in size.  As such, a separate rating for post-operative scars is not warranted.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right knee disability.  See Thun, 22 Vet. App. at 115.  The Veteran's right knee disability is evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's service-connected disabilities include residuals of right knee injury with early mild DJD, instability of the right knee, temporomandibular joint (TMJ) disorder, loss of teeth #8, 23, 24, 25, and 26 due to trauma with moderate alveolar bone loss, and scars of the upper and lower lips.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's right knee disability, TMJ disorder, loss of teeth and scars combine or interact either with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected right knee disability.  The record does reflect that the Veteran's right knee disability impairs his occupational functioning.  However, he has not alleged that he is, or was at any time during the period on appeal, unable to secure or maintain substantially gainful employment on account of his service-connected disability.  Rather, the December 2008 VA examiner noted the Veteran's right knee affected his daily activities in his job but he had been able to do most things he needed in his daily care.  The March 2012 VA examiner found that the Veteran's right knee condition impacted his ability to work but sedentary or light-duty job was appropriate.  Additionally, the Veteran testified at the March 2016 Board hearing that he was currently employed as an IT specialist.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to service-connected disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of right knee injury with early mild DJD is denied.

Entitlement to a rating in excess of 10 percent of instability of the right knee associated with residuals of right knee injury with early mild DJD is denied.


REMAND

The Veteran contends that in July 2008, he suffered an injury to his face and nose during inactive duty for training (INACDUTRA) which has caused constant pain and discomfort in his mouth and tenderness and soreness in the nose.  He also claims that he suffers from sinus, ear and mouth (gum) infections and had to have tubes placed in both ears.  Service treatment records reflect that the Veteran ran into a metal pole during an organized physical training in July 2008.  He broke his teeth and his mouth was bleeding.  A July 2008 Statement of Medical Examination and Duty Status indicates that the injury was incurred in line of duty in drill during training.

As discussed above, service connection has been granted for TMJ disorder and for dental trauma with moderate alveolar bone loss involving loss of teeth, as well as for scars of the upper and lower lips, as a result of the in-service injury.

The claim on appeal has been re-characterized as a claim for a skin disorder other than scarring of the lips in light of the Veteran's hearing testimony.  To that effect, during the March 2016 Board hearing, the Veteran reported that in 2008, he developed infections during surgery in 2008, which caused light spots all over his body.  The Veteran was afforded VA examinations in February 2012 and July 2013 in conjunction with this claim, but these VA examinations did not address the claimed skin symptoms.  The Board therefore finds that a VA skin examination is necessary in this case to adequately decide the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any chronic skin disability manifested by light spots all over the body.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  

The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran currently has any chronic skin disability manifested by light spots all over the body, and if so, whether it had its onset in service or otherwise is causally or etiologically related to the in-service injury in July 2008.

A complete rationale must be provided for any opinions expressed.

2.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


